DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: The priority information should be updated.
Appropriate correction is required.

Double Patenting
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,352,534. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite compositions which meet or overlap the presently recited ranges, and the addition of lubricants is recited as well.

Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Minor, US 7,569,170. The Minor reference discloses compositions useful in refrigeration, air conditioning and heat pumps systems (abstract). The compositions produce cooling or heating as heat transfer fluids. The compositions comprise a fluoroolefin and at least one other component. See the last composition in Table 2 in column 9, which discloses the utility of compositions consisting of 1234yf, R-32, R-125 and CF3I in preferred weight percentages of 1-97/1-97/1-97/1-97, respectively. The reference further discloses that the compositions would be expected to maintain desired properties and functionalities when the concentrations are +/- 2% of the disclosed values.  BHT, a phenolic compound, may be added, as may epoxide stabilizers (col. 20, line 39). Suitable lubricants are disclosed at col. 19, line 30-col. 20, line 8. Regarding method claims, determination of suitable operating conditions for an obvious refrigeration composition amounts to routine experimentation. This reference differs from the claimed subject matter in that it does not disclose a composition which reads on applicant’s claims with sufficient specificity to constitute anticipation. 
It would have been obvious at the time the invention was made to make such a composition, because this reference teaches that all of the ingredients recited by applicants are suitable for inclusion in a refrigerant composition. The person of ordinary skill in the refrigeration art would expect the recited compositions to have properties similar to those compositions which are exemplified, absent a showing to the contrary.
In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed Cir. 1990).
Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Minor, US 7,569,170 in view of Sato et al., US 2010/0234256 A1. The Minor reference is relied upon as above. Use of alkylated naphthalene lubricant is not disclosed.
The Sato reference teaches lubrication oils for refrigeration, wherein the lubricant comprises a compound which includes a double bond, such as an alpha-olefin or a conjugated diene (abstract), [0012]. The base oil may be an alkylated naphthalene, a polyvinyl ether or a polyol ester, as well as mixtures of same [0019]. See also [0039]-[0041], Pentaerythritol and dipentaerythritol are taught as the most preferable polyols for the formulation of polyol esters, and these have a neopentyl structure [0092], Suitable refrigerants include CF3I [0139], [0159], difluoromethane, pentafluoroethane and 1234yf [0137]. BHT is a useful phenol-based antioxidant [0171], with a content of 0.01-5% by weight of the composition. Useful acid scavengers include alkyl glycidyl ethers, wherein the alkyl group is particularly preferably of 6-16 carbons. Selection of 2-ethylhexyl glycidyl ether from that limited genus amounts to ordinary experimentation. Determination of the lubrication-effective amount of alkyl naphthalene lubricant to use amounts to routine experimentation, and selection of any one such from a limited genus of alkyl naphthalenes amounts to routine experimentation as well. Such experimentation would be guided by the disclosed viscosity limitations, as the alkyl naphthalenes vary widely in viscosity, and the desirability of a low viscosity is disclosed. 
It would have been obvious at the time of filing to use alkylated naphthalenes in the compositions of Minor, because Minor teaches refrigerant compositions comprising CF3I, R-32 and R-125 which may further comprise polyol ester or polyvinyl ether lubricant, and Sato teaches that alkylated naphthalenes are useful lubricants in admixture with polyol esters or polyvinyl ethers in refrigerant mixtures comprising CF3I, 1234yf, difluoromethane and pentafluoroethane.
Claims 1-9 and 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perti, US 2010/0257881. The Perti reference discloses heat transfer compositions comprising trifluoroiodomethane, R32 and R125 in amounts of 25-50%, 0.1-60% and 0-50% respectively, as well as compositions containing these refrigerants in amounts of 25-50%, 40-60% and 5-10% respectively (Table 3, p. 3). While the latter amounts do not overlap, they are sufficiently close that the person of ordinary skill in the heat transfer art would expect similar results, in the absence of evidence to the contrary. Addition of polyol esters and polyvinyl ethers is disclosed at [0053]. Addition of BHT is disclosed at [0058], as are epoxides generically. Regarding percentages of BHT, determination of the stabilizing-effective amount of a disclosed stabilizer to use amounts to ordinary experimentation. The cycle of condensation and evaporation is disclosed at [0087]. Use of the compositions in air conditioning is disclosed at [0108]. Regarding method claims, determination of suitable operating conditions for an obvious refrigeration composition amounts to routine experimentation. This reference differs from the claimed subject matter in that it does not disclose a composition which reads on applicant’s claims with sufficient specificity to constitute anticipation. 
It would have been obvious at the time the invention was made to make such a composition, because this reference teaches that all of the ingredients recited by applicants are suitable for inclusion in a refrigerant composition. The person of ordinary skill in the refrigeration art would expect the recited compositions to have properties similar to those compositions which are exemplified, absent a showing to the contrary.
In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed Cir. 1990).
Claims 10-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perti, US 2010/0257881 in view of Sato et al., US 2010/0234256 A1. Perti is relied upon as above. Addition of alkylated naphthalenes is not disclosed. 
The Sato reference is relied upon as above. It would have been obvious at the time of filing to use alkylated naphthalenes in the compositions of Perti, because Perti teaches refrigerant compositions comprising R-32, R-125 and CF3I which may further comprise polyol ester or polyvinyl ether lubricant, and Sato teaches that alkylated naphthalenes are useful lubricants in admixture with polyol esters or polyvinyl ethers in refrigerant mixtures comprising CF3I, R-32 and R-125.
Claims 10-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perti, US 2010/0257881 in view of Takigawa et al., US 2013/0207024 A1. The disclosure of Perti is summarized above. Addition of alkylated naphthalenes is not disclosed.
The Takigawa reference discloses polyol ester refrigeration oils comprising an ester of a polyhydric alcohol and fatty acids of 4-6 carbons and 7-9 carbons (abstract). The compositions may further comprise alkyl naphthalenes and polyvinyl esters [0055]. The compositions may further comprise a glycidyl ether, which may be 2-ethylhexyl glycidyl ether, or ADM4 [0078]. Phenol-based antioxidants and acid scavengers may be added as well [0087]. The compositions are useful with trifluoroiodomethane refrigerant [0095] as well as R-32 and R-125 [0096]. Determination of the stabilizing effective amount of a disclosed stabilizer to use also amounts to routine experimentation. Specific alkyl naphthalenes are not disclosed, but selection of one of a limited genus of alkyl naphthalenes amounts to routine experimentation. Such experimentation would be guided by the disclosed viscosity limitations, as the alkyl naphthalenes vary widely in viscosity, and the desirability of a low viscosity is disclosed.
It would have been obvious at the time of filing to use the polyol ester and alkylated naphthalene lubricants in the compositions of Perti, because Perti discloses that polyol esters generally may be used in compositions comprising R-32, R-125 and CF3I, and Takigawa teaches that alkylated naphthalenes are useful lubricants usable with polyol esters in refrigerants which may contain CF3I, R-125 and R-32.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Minor, US 7,569,170 in view of Takigawa et al., US 2013/0207024  A1. The Minor reference is summarized above. Addition of alkylated naphthalenes is not disclosed.
The Takigawa reference is relied upon as above. 
It would have been obvious at the time of filing to use alkylated naphthalenes in the compositions of Minor, because Minor teaches refrigerant compositions comprising R-32, R-125 and CF3I which may further comprise polyol ester or polyvinyl ether lubricant, Takigawa teaches that alkylated naphthalenes are useful lubricants usable with polyol esters in CF3I-containing refrigerants; and Takigawa teaches specific glycidyl ethers for use with polyol esters in CF3I-containing refrigerants, while Minor teaches the utility of epoxides generally.
Claims 1-9 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hulse et al., US 2010/0044619 A1. The reference discloses heat transfer compositions based on R-32 and CF3I [0073]+. The R-32 is present at about 1-80% by weight of the compositions [0074]. CF3I may be present at about 5-98% by weight [0075]. Possible third components include R-125 [0076]. See Table 1, at the top of col. 1 on p. 9, which discloses that R-125 may be present at 1-30% by weight. The table in col. 2 discloses that R-125 has a relatively high GWP of 3400, which would motivate experimentation at the low end of the 1-30% range. Regarding method claims 15-20, see [0047]. Determination of suitable operating conditions amounts to ordinary experimentation. The recited heat transfer systems are conventional. See also [0052]. This reference differs from the claimed subject matter in that it does not disclose a composition which reads on applicant’s claims with sufficient specificity to constitute anticipation. 
It would have been obvious at the time the invention was made to make such a composition, because this reference teaches that all of the ingredients recited by applicants are suitable for inclusion in a refrigerant composition. The person of ordinary skill in the refrigeration art would expect the recited compositions to have properties similar to those compositions which are exemplified, absent a showing to the contrary.
In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed Cir. 1990).
Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hulse et al., US 2010/0044619 A1 in view of Takigawa et al., US 2013/0207024 A1. The disclosure of Hulse is summarized above. Use of alkylated naphthalene is not disclosed. The Takigawa reference is relied upon as above. It would have been obvious at the time of filing to incorporate these additives into the compositions of Hulse, because Hulse discloses refrigerants which may comprise or consist of R-32, R-125 and CF3I, and Takigawa teaches polyol ester lubricants which are suitable for refrigerants containing R-32, R-125 and CF3I, wherein said lubricants may further comprise the other recited additives.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Ms. Angela Brown-Pettigrew, can be reached at (571) 272-2817.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOHN R HARDEE/Primary Examiner
Art Unit 1761